WELLS, J.,
concurring specially.
I concur in the majority’s decision in this case and agree that Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), should not apply retroactively. However, for the reasons stated in my concurring opinion in Chandler v. Crosby, No. SC04-518, 916 So.2d 728, 2005 WL 2456006 (Fla. Oct. 6, 2005), I would hold that these petitions are procedurally barred under Florida Rule of Criminal Procedure 3.851(d)(3) and also that the claims raised are not viable habeas claims under rule 3.851(d)(2)(B).
CANTERO and BELL, JJ., concur.